                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 3:16-CR-20
                                                 )
MARK HAZELWOOD                                   )      Judge Collier
SCOTT WOMBOLD                                    )
HEATHER JONES                                    )


                                   SCHEDULING ORDER

       This matter came before the Court on the parties’ submissions regarding a proposed trial

date and associated deadlines under the Federal Rules of Criminal Procedure. (Docs. 1001–03.)

The schedule in this matter is SET as follows:

       1. Disclosures:

              a. Rule 16 Disclosures: Any disclosures under Rule 16 not previously made shall
                 be made on or before June 2, 2021.

              b. Expert Disclosures: All expert disclosures under Rule 16(a)(1)(G) or (b)(1)(C)
                 shall be made on or before September 17, 2021. Rebuttal expert disclosures
                 shall be made on or before October 15, 2021.

              c. Trial Disclosures: On or before October 5, 2021, the United States (the
                 “Government”) shall produce and/or identify: all case-in-chief trial exhibits not
                 previously identified; all evidence the Government intends to introduce at trial
                 under Rule 404(b) of the Federal Rules of Evidence; all evidence of other acts
                 of fraud or evidence which may be considered inextricably intertwined with the
                 charged conspiracy not previously identified; and any Jencks Act material and
                 agency interview memoranda of Government case-in-chief witnesses not
                 previously produced. On or before November 2, 2021, Defendants shall
                 produce and/or identify all case-in-chief trial exhibits.

              d. Exhibit Lists: The parties shall file their exhibit lists on or before January 10,
                 2022.




Case 3:16-cr-00020-CLC-HBG Document 1004 Filed 04/27/21 Page 1 of 3 PageID #:
                                  22741
      2. Motions:

             a. Motions for Change of Venue or Recusal: All motions for change of venue
                or recusal shall be filed on or before May 14, 2021. Responses shall be filed
                on or before June 7, 2021. Replies shall be filed on or before June 14, 2021.

             b. Pretrial Motions Under Fed. R. Crim. P. 12(b)(3): All motions under Fed. R.
                Crim. P. 12(b)(3) shall be filed on or before June 30, 2021. Responses shall
                be filed on or before July 30, 2021. Replies shall be filed on or before August
                16, 2021. If the Court determines a hearing is necessary, a hearing will be held
                on or about September 20, 2021.

             c. Motions in Limine and Expert Motions: All motions in limine and motions
                related to expert disclosures shall be filed on or before November 9, 2021.
                Responses shall be filed on or before December 7, 2021. Replies shall be filed
                on or before December 15, 2021.

      3. Jury Questionnaires: On or before June 22, 2021, the parties shall submit a joint
         proposal to the Court regarding: (a) the date on which questionnaires should be sent to
         potential jurors, (b) the date on which responses from potential jurors should be
         required, and (c) the questions to include in the questionnaire. If the parties are unable
         to agree on any one or more of these matters, their separate positions and proposals
         may be stated within the joint filing.

      4. Plea Deadline: The cut-off date for guilty pleas for purposes of USSG § 3E1.1(b) is
         November 5, 2021.

      5. Stipulations: Requests for stipulations shall be made on or before November 2, 2021.
         All written stipulations shall be signed on or before November 18, 2021.

      6. Jury Instructions: Special requests for jury instructions shall be filed pursuant to Local
         Rule 51.1 on or before December 7, 2021. The parties shall confer and submit joint
         proposed jury instructions to the extent possible. Before submitting proposed
         instructions to the Court, the parties must attempt to resolve any disagreements.
         Objections to requested jury instructions shall be filed on or before December 20,
         2021.

          A copy of all requested jury instructions shall be sent as an electronic mail attachment
          to collier_chambers@tned.uscourts.gov in Microsoft Word or a compatible format.
          All proposed jury instructions must follow the form of the Sixth Circuit Criminal
          Pattern Jury Instructions and shall be supported by citations of authority pursuant to
          Local Rule 7.4.

      7. Final Pretrial Conference: The final pretrial conference will be held on Wednesday,
         January 12, 2022, at 4:00 p.m., in the Chattanooga Division of this District. To the

                                               2


Case 3:16-cr-00020-CLC-HBG Document 1004 Filed 04/27/21 Page 2 of 3 PageID #:
                                  22742
          extent any motions in limine require argument, the Court will hear such argument
          during the final pretrial conference. The Court may reschedule the final pretrial
          conference to begin at an earlier time on January 12 if the Court determines more time
          for argument will be necessary.

      8. Trial: The trial will begin on Tuesday, February 1, 2022, at 9:00 a.m., in the
         Chattanooga Division of this District. If the case is not heard immediately, it will be
         held in line until the following day or any time during the week of the scheduled trial
         date. The parties anticipate the trial will take approximately thirty court days to
         complete. Trial will not, as a general rule, be held on Fridays.


      SO ORDERED.

      ENTER:


                                                  /s/____________________________
                                                  CURTIS L. COLLIER
                                                  UNITED STATES DISTRICT JUDGE




                                              3


Case 3:16-cr-00020-CLC-HBG Document 1004 Filed 04/27/21 Page 3 of 3 PageID #:
                                  22743
